                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


POLLY OLSEN,

                      Plaintiff(s),

              v.                                            Case No. 18-C-1366

H. JEFFREY RAFN, et al.,

                      Defendant(s).


                                      SCHEDULING ORDER


       The court held a telephone scheduling conference with the parties' attorneys on November

20, 2018, pursuant to Fed. R. Civ. P. 16 and Civil L.R. 16(a) (E.D. Wis.). Accordingly, the

parties shall comply with the following schedule and procedures.

                                         DISCOVERY

   1. Initial disclosures are to be exchanged between the parties in accordance with Fed. R.

       Civ. P. 26(a)(1). These documents are not to be filed with the court.

   2. In accordance with Fed. R. Civ. P. 26, Plaintiff’s expert witness disclosure is due on or

       before January 2, 2019 and Defendant’s expert witness disclosure is due on or

       before March 1, 2019. Plaintiff’s rebuttal expert witness disclosure is due on or before

       May 1, 2019. These documents are to be exchanged between the parties and are not to be

       filed with the court.

   3. All discovery in this case is to be completed no later than July 1, 2019.

   4. Expedited non-dispositive motions must be in compliance with Civil L.R. 7(h).




    Case 1:18-cv-01366-WCG Filed 11/20/18 Page 1 of 3 Document 10
5. Counsel seeking non-dispositive procedural relief shall consult with the opposing party

   and include in the motion a statement indicating whether or not the motion is opposed.

                         SUMMARY JUDGMENT MOTIONS

6. Motions for summary judgment must comply with Fed. R. Civ. P. 56 and Civil L.R. 7 and

   shall be served and filed on or before July 31, 2019.

7. Any summary judgment motion filed against a pro se litigant must comply with Civil L.R.

   56(a).

8. If one or more parties believe there is a threshold factual issue that could resolve the case

   quickly, this Court has adopted an expedited "fast track" summary judgment procedure.

   Additional instructions can be found on the court's website at                              .

   Select the “Our Judges” tab, “Judges by Seniority” or “Judges Alphabetically”, and then

   “William C. Griesbach” and “Instructions for Litigants”.

                            ADDITIONAL PROCEDURES

9. All requests of the court must be made by formal motion in accordance with Civil L.R. 7

   and the Federal Rules of Civil Procedure.

10. Courtesy copies of all briefs that exceed ten (10) pages in length must be provided to the

   court in paper format. It is no longer necessary to submit courtesy copies of affidavits,

   declarations, complaints, or any other document.

11. Counsel are to confer and make a good faith effort to settle the case and explore various

   methods of alternate dispute resolution (ADR). The court will refer the case to one of the

   magistrate judges for mediation, at no cost to the parties, when a request is made at least

   ninety (90) days prior to the final pretrial conference.




Case 1:18-cv-01366-WCG Filed 11/20/18 Page 2 of 3 Document 10
12. Settlement discussions must be completed prior to the final pretrial conference. In cases

   where settlement occurs after the final pretrial conference, the court may impose jury-

   related costs, including notification, travel, and attendance fees, upon the responsible

   attorneys.

13. The foregoing schedule shall not be modified except upon a showing of good cause and

   by leave of the court. The pendency of motions or settlement discussions shall not justify

   modification of the schedule, nor delay the taking of discovery.

SO ORDERED on November 20, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




Case 1:18-cv-01366-WCG Filed 11/20/18 Page 3 of 3 Document 10
